POWELL, Judge.
This is an original action in habeas corpus instituted by the petitioner, William B. Custer, for the purpose of being admitted to bail upon a charge of murder, which was pending against him by an information filed in the district court of Tulsa County.
The testimony of petitioner, one witness for the State, and the evidence of additional witnesses taken at the preliminary examination in the court of common pleas of Tulsa County and in the application for bail in the district court of Tulsa Coun*869ty, has been considered in connection with this application.
The evidence presented makes extremely difficult the task of determining’ the right of petitioner to be admitted to bail. The defendant’s wife met her death by means of wounds from a .45 calibre automatic pistol. Likewise petitioner was wounded in the head by .45 calibre slugs. We must not express any conclusions as to the weight of the evidence, but the showing made by petitioner is sufficient to entitle him to be admitted to bail.
It is therefore ordered that petitioner be admitted to bail in the reasonable sum of $35,000, conditioned as required by law, and to be approved by the court clerk of Tulsa County.
JONES, P. J., and BRETT, J., concur.